FILED
                           NOT FOR PUBLICATION
                                                                               JUN 15 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    18-50173

              Plaintiff-Appellee,                D.C. No.
                                                 2:17-cr-00606-RGK-1
 v.

MICHAEL RAMBO RESENDIZ,                          MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                             Submitted June 4, 2020**
                               Pasadena, California

Before: LIPEZ,*** RAWLINSON, and N.R. SMITH, Circuit Judges.

      Defendant Michael Rambo Resendiz appeals his conviction and sentence for

being a felon in possession of a firearm and ammunition in violation of 18 U.S.C.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Kermit V. Lipez, United States Circuit Judge for the
First Circuit, sitting by designation.
§ 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we dismiss this

appeal.

1.     Resendiz challenges for the first time on appeal the district court’s denial of

his motion to suppress on the grounds that: (1) the physical evidence and his

incriminating statements were fruits of an arrest that lacked probable cause; and (2)

his incriminating statements were procured in violation of his Miranda rights.

However, Resendiz entered into a conditional plea agreement that reserved the

right to appeal the denial of his suppression motion only on the grounds raised in

the district court. See United States v. Bynum, 362 F.3d 574, 583–84 (9th Cir.

2004). Consequently, Resendiz waived the right to appeal the denial of his motion

on these additional grounds raised for the first time on appeal. Id.

2.     Resendiz argues that his waiver of the right to appeal was not made

knowingly and voluntarily, because of the ineffective assistance of his trial

counsel. We do not generally review claims of ineffective assistance of counsel on

direct appeal, unless “(1) the record on appeal is sufficiently developed to permit

determination of the issue, or (2) the legal representation is so inadequate that it

obviously denies a defendant his Sixth Amendment right to counsel.” United States

v. Rahman, 642 F.3d 1257, 1259–60 (9th Cir. 2011). Neither exception applies in

this case.


                                           2
Accordingly, this appeal is DISMISSED.




                               3